          Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 1 of 9




           In the United States Court of Federal Claims
                                         No. 20-1462C
                                    (Filed: June 23, 2021)
                           (Refiled as Amended: August 16, 2021)*
                                 NOT FOR PUBLICATION
***************************************
BYRON O. WOODS, SR.,                  *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                           AMENDED OPINION AND ORDER
      Byron O. Woods, Sr. — proceeding pro se — seeks review of a decision of the
Board for Correction of Naval Records (“BCNR”), which denied him disability
retirement and other forms of relief. See Compl. (ECF 1). The Government has moved
to dismiss for lack of subject-matter jurisdiction or, in the alternative, for judgment
on the administrative record. The motion is fully briefed and ripe for decision.1
      For reasons described below, this Court lacks jurisdiction. Accordingly, the
motion to dismiss is GRANTED.
                                         BACKGROUND
I.   The Disability Retirement Process
       A military service member may receive disability retirement if the secretary of
his branch finds that he is “unfit to perform the duties of the member’s office, grade,
rank, or rating because of physical disability incurred while entitled to basic pay,”
and also that:
        (1) based upon accepted medical principles, the disability is of a
        permanent nature and stable;




* This Opinion and Order is being reissued to correct an error. The reasoning and judgment are
unaffected.
1 Def.’s Mot. to Dismiss and Mot. for J. on the Administrative R. (ECF 14); Pl.’s Resp. (ECF 16); Def.’s

Reply (ECF 19).
          Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 2 of 9




       (2) the disability is not the result of the member’s intentional misconduct
       or willful neglect, and was not incurred during a period of unauthorized
       absence; and
       (3) [inter alia]—
                …
                (B) the disability is at least 30 percent under the standard
                schedule of rating disabilities in use by the Department of
                Veterans Affairs at the time of the determination; and … —
                        …
                        (iv) the disability was incurred in line of duty after
                        September 14, 1978.
10 U.S.C. § 1201(a)–(b) (2007); see also 10 U.S.C. § 101(a)(9).2 The Department of
Defense processes medical disability retirement through the disability evaluation
system (“DES”). See DoDD 1332.18, DoDI 1332.38. According to instructions issued
by the Department of Defense and the Secretary of the Navy, the first step of DES is
referral to a medical evaluation board (“MEB”). DoDI 1332.38, E3.P1.1.1;
SECNAVINST 1850.4E encl. 3, § 3102(a). This is followed, if necessary, by referral to
a physical evaluation board (“PEB”). DoDI 1332.38, E3.P1.1.2; SECNAVINST
1850.4E encl. 3, § 3102(c). The PEB then makes a determination of disability on
behalf of the Secretary of the Navy. SECNAVINST 1850.4E encl. 1, § 1004(a).
       The Secretary of the Navy has provided that determinations of physical
disability hinge on the member’s fitness to perform his duties:
       The sole standard to be used in making determinations of physical
       disability as a basis for retirement or separation is unfitness to perform
       the duties of office, grade, rank or rating because of disease or injury
       incurred or aggravated while entitled to basic pay. Each case is
       considered by relating the nature and degree of physical disability of the
       member to the requirements and duties that member may reasonably
       be expected to perform in his or her office, grade, rank or rating.
SECNAVINST 1850.4E, encl. 3, § 3301. The factors to consider include, but are not
limited to, the risk of the medical condition to the member or other members, the
requirements the condition may impose on the military, and the nature of the
member’s established duties for the remainder of his obligation. Id. § 3302(b).
Members are, however, presumed fit. Id. § 3305.


2  Other parts of the statute have been amended since Mr. Woods’s discharge. See Defense
Authorization Act for Fiscal Year 2009, Title VII, § 727(a), 122 Stat. 4510 (Oct. 14, 2008) (codified in
relevant part at 10 U.S.C. § 1201). The parties do not appear to dispute that Mr. Woods’s alleged
disability was “incurred in line of duty after September 14, 1978” as that term has been interpreted
by the Secretary of the Navy, see SECNAVINST encl. 3 § 4310(b), so the amendments are not germane
to the case.

                                                 -2-
            Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 3 of 9




       A member who believes he was erroneously denied disability retirement may
petition the BCNR for correction of his military record. See Chambers v. United
States, 417 F.3d 1218 (Fed. Cir. 2005). Members who are dissatisfied with the decision
of the BCNR may obtain judicial review. Mitchell v. United States, 930 F.2d 893, 896
(Fed. Cir. 1991). But a court may only set aside a board decision that was “arbitrary
or capricious, unsupported by substantial evidence, or otherwise not in accordance
with law,” i.e., “essentially the standard under which administrative agency decisions
are reviewed.” Fisher v. United States, 402 F.3d 1167, 1180 (Fed. Cir. 2005); Walls v.
United States, 582 F.3d 1358, 1367 (Fed. Cir. 2009) (“[J]udicial review of decisions of
military correction boards is conducted under the APA.”).
II. Factual Background
      A. Mr. Woods’s Service and Separation
       Mr. Woods’s first term of service with the Marines was from October 23, 1989
to July 26, 1993. AR 11, 388.3 Mr. Woods re-enlisted just under a decade later on June
28, 2002. AR 11, 16. At all times relevant to this case, he was assigned to recruiting
duty. AR 16.
      On February 12, 2007, Mr. Woods was diagnosed with stage 3 chronic kidney
disease (“CKD”). AR 139–40. Dr. Navin Jaipaul, the nephrologist who first diagnosed
the CKD, advised Mr. Woods “that I would not recommend active combat duty given
increased risk of … CKD progression in that setting.” AR 140. He did not opine on
Mr. Woods’s fitness for recruiting duty or re-enlistment. During an April 2007 visit
to the Navy Medical Clinic San Diego nephrology clinic, a second doctor, Shagun
Chopra, stated he would “rec[ommend] against reenlistment given the progressive
nature of [Mr. Woods’s] chronic kidney disease.” AR 189. A third doctor, William Blee,
observed that month that Mr. Woods “is qualified to re-enlist, but not recommended,”
and that Mr. Woods “[w]ill have a physical evaluation for medical board.” AR 192.
       On May 1, 2007, Dr. Christine Cabrera at Mr. Woods’s base medical clinic
wrote that his nephrologist found him “not suitable for further duty” but did not
initiate DES processing. AR 194–95. She referred him back to nephrology “ASAP,”
stating that a specialist was needed to refer a patient to DES. AR 197. She further
questioned whether Mr. Woods was suited for limited duty, which is usually for
members expected to recover, because Mr. Woods “is not expected [to] improve & will
likely worsen.” AR 197.
      Two days after his meeting with Dr. Cabrera, Mr. Woods was given his
separation physical by Lieutenant John Seyerle. AR 199. Several of Mr. Woods’s
separation physical documents described his CKD, see AR 199, 201, 204, and Lt.
Seyerle’s notes mention Mr. Woods’s “[h]istory of blood & protein in urine.” AR 203,
205. Lt. Seyerle nonetheless assessed Mr. Woods as qualified to discharge. AR 206.
Mr. Woods began terminal leave on May 9, 2007, AR 209, and was separated on June
19 with a reentry code of RE-1A, meaning that he was considered eligible to re-enlist.

3   AR refers to the administrative record (ECF 13).

                                                  -3-
          Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 4 of 9




AR 16; see Marine Corps Order P1040.31J, Enlisted Retention and Career
Development Program (June 23, 2004)
      Upon his separation, Mr. Woods appears to have signed an acknowledgement
that he would not receive DES processing or disability retirement:
       You have been evaluated because of your planned separation or
       retirement from active duty service. You have been found physically
       qualified to separate or retire, which means that no medical condition
       has been noted that disqualifies you from the performance of your duties
       or warrants disability evaluation system processing. To receive
       disability benefits from the Department of the Navy, you must be unfit
       to perform the duties of your office, grade, or rating because of a disease
       or injury incurred or exacerbated while in receipt of base pay. Some
       conditions, while not considered disqualifying for separation or
       retirement, may entitle you to benefits from the Department of
       Veteran’s Affairs. If you desire additional information regarding these
       benefits, contacts [sic] the Department of Veteran’s Affairs at 1-800-827-
       1000 or view the web site at http://www.va.gov.
AR 207.4
      Before Mr. Woods’s separation. the Department of Veterans Affairs (“VA”)
assigned him a 30% disability rating for his kidney disease. AR 18. Mr. Woods
requested an increase in his disability rating on May 9, 2007, the first day of his
terminal leave, and was granted an increase to 50%. AR 18.
       Late in his military service, Mr. Woods developed problems in performance and
discipline. On March 1, 2007, his commanding officer initiated a non-judicial
punishment against him for dereliction of duty. AR 60–61. Mr. Woods initially
demanded a court martial but later changed his mind, accepting the non-judicial
punishment and leaving it on his record. AR 60. His punishment was ultimately
suspended, AR 60, but he received an adverse fitness report because of the non-
judicial punishment, AR 130–34, and, for roughly three weeks, was in a “legal hold”
pending court martial. AR 125.5
    B. Administrative and Legal Proceedings
      Mr. Woods first sought BCNR review in August 2018, seeking a change in his
discharge status to reflect placement on the Permanent Disability Retirement List
and to have his non-judicial punishment stricken from his record. AR 13. The BCNR
granted Mr. Woods’s second request, but denied disability retirement. AR 7. The


4 The printed information identifying the signer is left blank, but the signature is similar to the
signature on Mr. Woods’s DD Form 2697. Compare AR 207 with AR 204.
5 A service-member who demands a court martial submits to its jurisdiction “for all purposes of trial,

sentence, and punishment, notwithstanding the expiration of that person’s term of service[.]” MCM,
Part II, R.C.M. 202(c)(1) (2005 Ed.). This jurisdiction, which may exceed a member’s term of service is
known as a “legal hold.” See Fuller v. United States, 127 Fed. Cl. 640, 642 (2016).

                                                 -4-
         Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 5 of 9




BCNR obtained an advisory opinion determining that “insufficient evidence exists to
merit relief”:
       The Advisory Opinion opined that Petitioner’s Stage 3 Chronic Kidney
       Disease was not a per se unfitting condition since it can be controlled
       through various treatments. So absent evidence that his kidney
       condition was the basis for his poor performance, there was insufficient
       evidence for a finding of unfitness for continued naval service. The
       advisory opinion stated there was no discernable nexus between
       Petitioner’s kidney condition and his decline in performance and
       recommended he not be placed on the disability retirement list.
AR 7. The BCNR “substantially concurred” with the advisory opinion. AR 7. It found
“insufficient evidence to support a finding that Mr. Woods’s kidney disease prevented
him from performing the duties of his office, grade, rank or rating.” AR 7. Mr. Woods’s
Stage 3 chronic kidney disease “was treatable and stable at the time of his discharge”
as shown by the stability of his condition over the next ten years. AR 7. The BCNR
concluded that, with regard to Mr. Woods’s medical record, no changes were required.
      After receiving a belated response from Mr. Woods and opening another file,
the BCNR denied Mr. Woods’s disability retirement request a second time. AR 329–
30. The BCNR repeated that his CKD was stable at the time of discharge and did not
prevent Mr. Woods from performing his duties. The BCNR added that Mr. Woods
completed a fitness test and was medically cleared for separation. AR 329–30.
       Mr. Woods ultimately sued in this Court, seeking placement on the permanent
disability retirement list, removal of an adverse fitness report from his record due to
the BCNR’s removal of his non-judicial punishment, and removal of the “legal hold”
from his record. Compl. at 39. He also seeks a declaration that his commanding officer
violated his constitutional rights by placing him in the legal hold. Id.
                                        DISCUSSION
       Defendant has moved under RCFC 12(b)(1) and 12(b)(6) to dismiss Mr. Woods’s
claims. Def.’s Mot. at 1–2.6 I agree that the case should be dismissed for lack of
jurisdiction.
    A. Standard for Establishing Subject Matter Jurisdiction
       A “court must satisfy itself that it has jurisdiction to hear and decide a case
before proceeding to the merits.” Hardie v. United States, 367 F.3d 1288, 1290 (Fed.
Cir. 2004) (quoting PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1241 (Fed. Cir.
2002)). The Court is required to dismiss a case when subject-matter jurisdiction is
lacking. RCFC 12(h)(3) (“If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.”).


6 The parties agree — correctly — that Mr. Woods’s challenge to his adverse fitness report is moot
because the BCNR granted his requested relief. Def.’s Mot. at 38; Pl.’s Resp. at 15; see AR 7
(recommending that references to Mr. Woods’s non-judicial punishment be expunged from his record).

                                              -5-
        Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 6 of 9




       The Tucker Act grants the Court jurisdiction over “any claim against the
United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated damages in cases not sounding in
tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act does not create a substantive right of
action. United States v. Testan, 424 U.S. 392, 398 (1976). A party seeking to bring a
suit in this Court must point to a money-mandating statute or regulation. United
States v. Mitchell, 463 U.S. 206, 212 (1983). A party may seek certain equitable relief
that is “incident of and collateral to” judgment on the money-mandating claim,
including the “restoration to office or position, placement in appropriate duty or
retirement status, and correction of applicable records[.]” 28 U.S.C. § 1491(a)(2).
      All claims before this Court are barred if filed six years after the claim first
accrues. 28 U.S.C. § 2501. “[T]he special statute of limitations governing the Court of
Federal Claims requires” that timeliness be considered a jurisdictional question.
John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 132 (2008).
       The burden of establishing jurisdictional facts, including timeliness, falls on
the plaintiff. Alder Terrace, Inc. v. United States, 161 F.3d 1372, 1377 (Fed. Cir. 1998)
(citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).
Plaintiff must establish “subject matter jurisdiction by a preponderance of the
evidence.” Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir.
1988) (citing Zunamon v. Brown, 418 F.2d 883, 886 (8th Cir. 1969)). “[E]videntiary
matters outside the pleadings” may be considered when determining if a court has
subject matter jurisdiction. Indium Corp. of Am. v. Semi-Alloys, Inc., 781 F.2d 879,
884 (Fed. Cir. 1985). “Although a pro se plaintiff’s complaint is held to a less stringent
standard than those prepared by counsel, … pro se litigants are not excused from
meeting jurisdictional requirements.” Spengler v. United States, 688 F. App’x 917,
920 (Fed. Cir. 2017) (citing Hughes v. Rowe, 449 U.S. 5, 9 (1980); Kelley v. Sec’y, U.S.
Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987)).
   B. The Court Lacks Jurisdiction over Mr. Woods’s Disability Claim
      For the Court to have jurisdiction, Mr. Woods must allege a claim under a
money-mandating statute and show by a preponderance of the evidence that the
claim accrued within the last six years. The first element is met, the second is not.
       Title 10 U.S.C. § 1201 — governing military disability retirement — is a
money-mandating statute. Fisher, 402 F.3d at 1174 (citing Sawyer v. United States,
930 F.2d 1577 (Fed. Cir. 1991)). Defendant characterizes Mr. Woods’s claims as a
non-justiciable challenge to the underlying fitness determination, but that is not
accurate. It is true that the military’s discretion to judge the fitness of its members
“is not a judicial province.” Heisig v. United States, 719 F.2d 1153, 1156 (Fed. Cir.
1983); see also Rice v. United States, 31 Fed. Cl. 156, 165–66 (1994), aff’d, 48 F.3d
1236 (Fed. Cir. 1995). This Court does, however, review military decisions in cases
otherwise within its jurisdiction when legal “tests and standards” apply. See Rice, 31
Fed. Cl. at 166 (quoting Murphy v. United States, 993 F.2d 871, 873 (Fed. Cir. 1993)

                                          -6-
          Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 7 of 9




(itself quoting Sargisson v. United States, 913 F.2d 918, 922 (Fed. Cir. 1990) and Voge
v. United States, 844 F.2d 776, 780 (Fed. Cir. 1988)). Here, where a former service
member challenges the BCNR’s application of standards for disability retirement,
judicial review is available. Krauss v. United States, 40 Fed. Cl. 834, 839 (1998) (“It
is well established that the legal sufficiency of a BCNR decision presents a justiciable
issue, even if the challenged BCNR decision relates to a purely discretionary military
decision like the fitness for duty of a servicemember.”), aff’d, 185 F.3d 886 (Fed. Cir.
1999).7
       Nonetheless, Mr. Woods’s disability pay claim is nonjusticiable because it is
untimely. Generally, “[t]he decision by the first statutorily authorized board that
hears or refuses to hear the claim” begins the six-year statute of limitations
countdown on a disability pay case. Chambers, 417 F.3d at 1224; Friedman v. United
States, 310 F.2d 381, 396 (Ct. Cl. 1962); 28 U.S.C. § 2501. But there is an exception
when “the veteran’s knowledge of the existence and extent of his condition at the time
of his discharge [is] sufficient to justify concluding that he waived the right to board
review of the service’s finding of fitness by failing to demand a board prior to his
discharge.” Chambers, 417 F.3d at 1226 (quoting Real v. United States, 906 F.2d 1557
1562 (Fed. Cir. 1990)). That exception applies when a court finds that a service
member knew, “at the time of his separation” from the military, “that he was entitled
to disability retirement due to a permanent disability that was not a result of his
intentional misconduct and was service-connected.” Chambers, 417 F.3d at 1227; see
10 U.S.C. § 1201(a)–(b) (2007). When the exception applies, the statute of limitations
begins running at the time of discharge.
       The record is replete with evidence that, whatever disability Mr. Woods may
have had, he was aware of it at the time of discharge. Mr. Woods was aware at the
time of separation that he had a “permanent disability.” Chambers, 417 F.3d at 1224;
10 U.S.C. § 1201(b)(1) (2007). There is no question that his CKD was accurately
diagnosed — by multiple doctors — before separation. AR 139–40, 189. Several
doctors informed him that his condition would likely worsen. AR 189, AR 197. In fact,
he was told that he should not undertake combat duty or re-enlist because of his
condition. AR 140, 189. Mr. Woods was also aware, as noted above, that his disability
rating was at least 30 percent under the VA schedule. 10 U.S.C. § 1201(b)(3)(B); AR
17–18. There is no indication that his CKD was “a result of his intentional
misconduct.” Chambers, 417 F.3d at 1227; 10 U.S.C. § 1201(b)(2) (2007). Because his
CKD arose during his military service after 1978, it also appears to be “service-


7 That is consistent with ordinary administrative law principles. In the context of APA review, courts
sometimes speak of a presumption of reviewability for final agency action with narrow exceptions
where, for instance, there are no standards that would allow meaningful review of agency discretion.
Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv., 139 S. Ct. 361, 370 (2018) (citing Mach Mining, LLC
v. EEOC, 135 S. Ct. 1645, 1652–53 (2015); Lincoln v. Vigil, 508 U.S. 182, 191 (1993); and 5 U.S.C.
§ 701(a)(2)). Courts likewise defer to agency decisions about certain questions over which agencies
have discretion, but still must review for legal error and irrational decision making. Allentown Mack
Sales & Serv. v. NLRB, 522 U.S. 359, 364 (1998).

                                                -7-
          Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 8 of 9




connected” within the meaning of 10 U.S.C. § 1201(b)(3). See Chambers, 417 F.3d at
1227.
       Two aspects of record assure me that the Court lacks jurisdiction. First, Mr.
Woods’s submissions to the BCNR show that he was not only aware of his disability
in the days leading up to his separation, but in fact believed he was unfit for continued
service.8 There is no evidence in the record that he learned anything new about his
condition that was not known to him in 2007. See Chambers, 417 F.3d at 1226–27.
Second, at separation Mr. Woods signed a form acknowledging that he was found fit
and would not receive disability retirement or DES processing. AR 207. That confirms
that Mr. Woods in fact waived his rights at the time of separation — again, with full
knowledge of his condition. Chambers, 417 F.3d at 1226.9
      Given Mr. Woods’s knowledge, his disability claim accrued at the time of
discharge in June 2007, more than 13 years before he filed suit. Chambers, 417 F.3d
at 1226; AR 16. Accordingly, the Court does not have jurisdiction over the claim.
    C. The Court Lacks Jurisdiction Over Mr. Woods’s Legal Hold Claim
       Defendant also moved to dismiss Mr. Woods’s claim seeking removal of his
“legal hold” status and a declaration that his legal hold violated his constitutional
rights. That claim accrued in 2007, like his disability retirement claim, and is
untimely for the same reason.

8 See AR 38 (“Dr. JaiPaul’s diagnosis of stage 3 chronic kidney disease answered the specific question
of qualification and the question of me not being able to continue active combat service.” (citation
omitted)); AR 39 (“With that decision it meant I wasn’t eligible for reenlistment, I wasn’t medically
clear, but most importantly I didn’t meet the prerequisites for reenlistment.” (citations omitted)); AR
44 (“I immediately brought up the physician from VA Loma Linda Healthcare System, specifically that
the nephrologist was adamant about my medical condition and that reenlisting back into the Maines
[sic] would be detrimental to my health.”); AR 47 (“Once [Dr. Chopra] examined and reviewed my labs,
he assessed, confirmed and agreed with the diagnosis of the nephrologist at VA Loma Linda
Healthcare System that I was in stage 3 CKD and he too would recommend against reenlistment due
to the progressive nature of the disease.”); AR 49 (“In addition, they further explained due to the nature
of my condition, it is not expected that I will improve and will likely worsen and that discussed my
case with both case management & Linda@ med boards office.”); AR 49–50 (“I explained to the medical
officer that I was diagnosed with stage 3 CKD and was also told I was medically unfit for reenlistment
and needed a current physical exam so it could be submitted along with the other documentation to
initiate a PEB.”); AR 51 (“It was quite evident that after my light duty period was up, I wasn’t going
to be allowed to return to regular duty from a medically unrestricted status, in fact, I couldn’t reenlist
because of the fact I was found medically unfit for continued service, which was the reason I was placed
on light duty.”).
9 Because I hold that the Court lacks jurisdiction, I do not reach the merits. See Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in any
cause. Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining
to the court is that of announcing the fact and dismissing the cause.”) (quoting Ex parte McCardle, 74
U.S. (7 Wall.) 506, 514 (1868)). Nonetheless, in light of Mr. Woods’s own statements and those of his
doctors, the only way he might have lacked sufficient “knowledge of the existence and extent of his
condition” to trigger the statute of limitations “at the time of his discharge” is if he was not disabled
in the first place. See Chambers, 417 F.3d at 1226. I have elected to take the record evidence at face
value and dismiss on jurisdictional grounds, but either way, Mr. Woods cannot succeed.

                                                  -8-
        Case 1:20-cv-01462-SSS Document 24 Filed 08/16/21 Page 9 of 9




       In addition, the relief he seeks is outside this Court’s jurisdiction, which is
generally limited to money-mandating claims against the U.S. government. Testan,
424 U.S. at 398. Grants of equitable relief, such as “correction of applicable records,”
must be “an incident of and collateral to” a judgment for money damages. 28 U.S.C.
§ 1491(a)(2); see Joslyn v. United States, 110 Fed. Cl. 372, 386–87 (2013). Absent a
claim for “actual, presently due money damages from the United States,” a request
that this Court correct a military record “is essentially equitable relief of a kind that
the Court of Claims has held throughout its history … that it does not have the power
to grant.” See United States v. King, 395 U.S. 1, 3 (1969).
      The Court may review the legitimacy of legal holds when relevant to determine
a money-mandating claim. See Fuller, 127 Fed. Cl. at 645–46 (reviewing a legal hold
that caused an abeyance in the plaintiff’s retirement and thus effected retirement
pay). But here, the hold had no effect on the underlying disability claim or Mr.
Woods’s compensation. Mr. Woods does not allege that he was unpaid while on hold,
and his statutory right to basic pay has no exception for members on legal hold at the
relevant time. 37 U.S.C. § 204 (2001). The Court lacks jurisdiction to consider this
claim without a money-mandating foundation.
                                   CONCLUSION
     For the foregoing reasons, Defendant’s Motion is GRANTED. The motion for
judgment on the administrative record is DENIED AS MOOT. The case is
DISMISSED.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                                s/ Stephen S. Schwartz
                                                STEPHEN S. SCHWARTZ
                                                Judge




                                          -9-
